82158: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-14323: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82158


Short Caption:HARPER VS. COPPERPOINT MUT. INS. HOLDING CO.Court:Supreme Court


Related Case(s):83410


Lower Court Case(s):Clark Co. - Eighth Judicial District - A814541Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/16/2020 / Kunin, IsraelSP Status:Completed


Oral Argument:02/17/2022 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:02/17/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantDaniel WiningerJohn P. Blumberg
							(Blumberg Law Corporation)
						Jason R. Maier
							(Maier Gutierrez & Associates)
						


AppellantDaria HarperJohn P. Blumberg
							(Blumberg Law Corporation)
						Jason R. Maier
							(Maier Gutierrez & Associates)
						


RespondentCopperpoint General Insurance CompanyDalton L. Hooks, Jr.
							(Hooks Meng & Clement)
						Sami N. Randolph
							(Hooks Meng & Clement)
						


RespondentCopperpoint Mutual Insurance Holding CompanyDalton L. Hooks, Jr.
							(Hooks Meng & Clement)
						Sami N. Randolph
							(Hooks Meng & Clement)
						


RespondentKenneth Marshall SilberbergHeather S. Hall
							(McBride Hall)
						James Kjar
							(Kjar, McKenna & Stockalper LLP)
						Robert C McBride
							(McBride Hall)
						Jon Schwalbach
							(Kjar, McKenna & Stockalper LLP)
						


RespondentLaw Offices of Marshall Silberberg, P.C.Heather S. Hall
							(McBride Hall)
						James Kjar
							(Kjar, McKenna & Stockalper LLP)
						Robert C McBride
							(McBride Hall)
						Jon Schwalbach
							(Kjar, McKenna & Stockalper LLP)
						





Docket Entries


DateTypeDescriptionPending?Document


12/03/2020Filing FeeFiling Fee due for Appeal. (SC)


12/03/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-43889




12/03/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-43891




12/03/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-43893




12/15/2020Filing FeeFiling Fee Paid. $250.00 from Maier Gutierrez & Associates.  Check no. 24617. (SC)


12/15/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)20-45434




12/16/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Israel Kunin. (SC)20-45622




12/18/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-45858




12/28/2020Docketing StatementFiled Response to Docketing Statement.  (SC)


12/29/2020Notice/OutgoingIssued Notice of Rejection of Filed Document - Response to Docketing Statement.  (NOTICE INADVERTENTLY ISSUED - RESPONSE TIMELY FILED.)  (SC)


12/29/2020Docketing StatementFiled Response to Docketing Statement.  (SC)20-46794




12/30/2020Order/ProceduralFiled Order Directing Appellants to File Case Appeal Statement. Appellants' case appeal statement due: 7 days. (SC)20-46962




12/31/2020Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement. (SC)20-47002




01/11/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-00860




01/12/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program. Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-00949




01/21/2021Order/ProceduralFiled Order to Show Cause and Regarding Caption.  Appellant's Response due:  30 days.  Respondents may file any reply within 14 days of service of appellants' response.  The deadlines to file the transcript request form and opening brief and appendix are suspended pending further order of this court.  Review of the case appeal statement and docketing statement indicates that the only respondents to this appeal are Copperpoint Mutual Insurance Holding Company and Copperpoint General Insurance Company.  It appears that the caption of this appeal should be modified by removing the remaining respondents.  If any party objects to such modification, they shall so inform this court, in writing, within 14 days of the date of this order.  If no objection is timely filed in this court, this appeal shall proceed with Copperpoint Mutual Insurance Holding Company and Copperpoint General Insurance Company as the only respondents.  (SC)21-01785




01/25/2021Notice/IncomingFiled Respondent's Notice of Appearance for Sami Randolph. (Copperpoint Mutual Insurance Holding Company and Copperpoint General Insurance Company) (SC)21-02318




01/29/2021MotionFiled Motion regarding Respondents Law Offices Of Marshall Silberberg, P.C. And Kenneth Marshall Silberberg Aka Marshall Silberberg's Motion For Leave To Join In Appeal. (SC)21-02910




02/18/2021MotionFiled Appellants' Response to Order to Show Cause. (SC)21-04804




03/18/2021Notice/IncomingFiled Respondents' Copperpoint Mutual Insurance Holding Company and Copperpoint General Insurance Company's Notice of Non-Opposition to Respondent's Motion for Leave to Join Appeal. (SC)21-07791




03/19/2021Order/ProceduralFiled Order Reinstating Briefing, Denying Motion to Join Appeal, and Regarding Caption.  Respondents Law Offices of Marshall Silberberg, P.C., and Kenneth Marshall Silberberg (Silberberg) have now filed a motion to join in the appeal.  The motion to join appeal is denied.  However, because it appears that Silberberg has an interest in this appeal, they shall remain as respondents.  Respondents Thomas S. Alch and Shoop, A Professional Law Corporation, have not filed an objection to being removed as respondents.  Accordingly, the clerk shall remove them as respondents to this appeal.  Appellants:  Transcript Request Form due:  7 days;  Opening Brief and Appendix due:  90 days.  (SC)21-08037




03/24/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 7/8/20.  To Court Reporter: V. Medina. (REJECTED PER NOTICE ISSUED ON 3/24/21)(SC)


03/24/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-08453




03/24/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  7/8/20. To Court Reporter: V. Medina. (SC)21-08476




06/18/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  July 1, 2021.  (SC)21-17564




06/21/2021BriefFiled Appellants' Opening Brief. (REJECTED PER NOTICE FILED ON 6/21/21) (SC)


06/21/2021AppendixFiled Joint Appendix. REJECTED PER NOTICE FILED ON 6/21/21) (SC)


06/21/2021AppendixFiled Joint Appendix. REJECTED PER NOTICE FILED ON 6/21/21) (SC)


06/21/2021AppendixFiled Joint Appendix. REJECTED PER NOTICE FILED ON 6/21/21) (SC)


06/21/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days. (SC)21-17713




06/21/2021AppendixFiled Joint Appendix. (REJECTED PER NOTICE FILED ON 6/21/21) (SC)


06/21/2021Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days. (SC)21-17721




06/21/2021BriefFiled Appellants' Opening Brief. (SC)21-17791




06/21/2021AppendixFiled Joint Appendix. Vol. 1. (SC)21-17792




06/21/2021AppendixFiled Joint Appendix. Vol. 2. (SC)21-17793




06/21/2021AppendixFiled Joint Appendix. Vol. 3 (SC)21-17796




06/21/2021AppendixFiled Joint Appendix. Vol. 4 (SC)21-17797




06/21/2021AppendixFiled Joint Appendix. Vol. 5. (SC)21-17798




06/21/2021AppendixFiled Joint Appendix. Vol. 6 (SC)21-17802




06/21/2021AppendixFiled Joint Appendix. Vol. 7 (SC)21-17801




07/19/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Copperpoint General Insurance Company and Copperpoint Mutual Insurance Holding Company's answering brief due: August 4, 2021. (SC)21-20740




08/04/2021BriefFiled Respondents CopperPoint Mutual Insurance Holding Company and CopperPoint General Insurance Company's Answering Brief (REJECTED PER NOTICE ISSUED 08/04/21).  (SC)


08/04/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.21-22689




08/04/2021BriefFiled Respondents' Answering Brief. (SC)21-22700




08/04/2021AppendixFiled Respondents' Supplemental Appendix. (SC)21-22701




08/12/2021Order/ProceduralFiled Order. Respondents Law Offices of Marshall Silberberg, P.C. and Kenneth Marshall Silberberg have not filed their answering brief or otherwise communicated with this court. Respondents' answering brief due: 14 days. (SC)21-23455




08/18/2021MotionFiled Appellants' Motion for Extension to File Reply Brief [First Request]. (SC)21-24109




08/25/2021MotionFiled Respondents' Response to Motion for Extension to File Appellants' Reply Brief. (SC)21-24803




08/26/2021BriefFiled Respondent's Answering Brief (Law Offices Of Marshall Silberberg, P.C. And Kenneth Marshall Silberberg Aka Marshall Silberberg's) Answering Brief. (SC)21-24865




08/27/2021MotionFiled Appellants' Reply to Respondents' Opposition to Motion for Extension to File Reply Brief. (SC)21-25053




08/31/2021Order/ProceduralFiled Order.  Appellants have filed a motion for an extension of time, until October 4, 2021, to file their reply brief.  The motion mistakenly assumes the reply brief is due to be filed by September 3, 2021.  However, the last filed-answering brief was not filed and served until August 26, 2021.  Thus, the reply brief is due to be filed by September 27, 2021.  Under these circumstances, the motion is denied without prejudice.  (SC)21-25367




09/27/2021BriefFiled Appellants' Reply Brief. (SC)21-27777




09/27/2021AppendixFiled Appellants' Appendix to Reply Brief. Vol. 1 (SC)21-27778




09/28/2021Case Status UpdateBriefing Completed/To Screening. (SC)


01/05/2022Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument would be of assistance in resolving the issues presented in this matter.  Accordingly, oral argument is scheduled for February 17, 2022, at 10:00 a.m., in Las Vegas.  The argument shall be limited to 30 minutes. (SC)22-00400




01/25/2022MotionFiled Respondents' Motion (Copperpoint Mutual Insurance Holding Company and Copperpoint General Insurance Company's) to Take Judicial Notice. (SC)22-02532




02/01/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-03291




02/01/2022MotionFiled Appellants' Response to Respondents' Motion for Judicial Notice and Separate Motion for Judicial Notice. (SC)22-03425




02/08/2022MotionFiled Respondents' Reply to Appellants' Response to Motion to Take Judicial Notice, and Response to Appellants' Motion to Take Judicial Notice. (SC)22-04333




02/08/2022MotionFiled Respondents' Reply to Appellants' Response to Motion to Take Judicial Notice, and Response to Appellants' Motion to Take Judicial Notice w/attachment. (SC)22-04342




02/17/2022Case Status UpdateOral argument held this day. Case submitted for decision before the Southern Nevada Panel. JH/LS/DH. (SC)


03/11/2022Order/ProceduralFiled Order Denying Motions.  Respondents CopperPoint Mutual Insurance Holding Company and CopperPoint General Insurance Company have filed a motion for judicial notice.  Appellants have filed a separate motion for judicial notice.  Having considered the motions, responses, and reply, this court concludes that judicial notice is not warranted and denies the motions.  (SC)22-07781




05/05/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Stiglich/Herndon. Author: Herndon, J. Majority: Hardesty/Stiglich/Herndon. 138 Nev. Adv. Opn. No. 33. SNP22-JH/LS/DH. (SC).22-14323




06/01/2022RemittiturIssued Remittitur. (SC)22-17307




06/01/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/10/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 2, 2022. (SC)22-17307





Combined Case View